DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 recites the limitation “the spacer” in the first line of the claims.  There is insufficient antecedent basis for this limitation in the claim.  Claims 19 discloses a spacer, and therefore the Examiner’s suggests that claim 20 should depend from claim 19.    
 Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-3, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerhard UK Patent application GB 2140626. 
	Regarding claims 1, 14, Gerhard discloses a lifting device, comprising:
a base body [Fig. 12, rectangle part of the device as shown], the base body comprising a supporting surface [Fig. 12, top surface of the rectangle body part] and defining a cavity [Fig. 12, cavity is formed inside the rectangle body part], the cavity extending through the supporting surface;

a spring [Fig. 12, spring 23] in the cavity, the spring comprising a first end fixed to an end of the magnetic bar away from the supporting surface [Fig. 12, the top end of the spring 23 is fixed to an end of the magnetic bar 22] and a second end fixed on a wall of the cavity [Fig. 12, the bottom end of the spring 23 is affixed to the wall of the cavity as shown], the first end being opposite to the second end; and
a coil in the cavity and surrounding the magnetic bar [Fig. 12 shows two coils on both sides of the magnetic bar];
wherein when the coil is applied with a voltage to generate an electromagnetic induction, the magnetic bar is driven to move out of the cavity from the supporting surface or move to compress the spring [page 2].
	Regarding claims 2 and 3, 15-17, Gerhard discloses that when the coil is applied with a positive voltage, the magnetic bar moves to stretch the spring; and when the coil is applied with a negative voltage, the magnetic bar moves to compress the spring [pages 1 and 2, Fig. 12 shows that the spring is extended/stretched when the coil is applied with a positive voltage, and comes back to normal shape when there is no voltage applied to the coil][pages 1 to page 4].
	Allowable Subject Matter
Claims 4-13, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 4: The prior art does not disclose that the lifting device is configured for loading a product 
The following is an examiner’s statement of reasons for allowance of claim 18: The prior art does not disclose that the lifting device is configured for loading a product to be plasma etched; wherein the base body is made of a metal or an alloy; the lifting device further comprises a electro-static chuck on the supporting surface; the electro-static chuck is made of ceramic; the electro-static chuck is configured for supporting the product; the electro-static chuck defines a through hole; and the through hole aligns with the cavity. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836